       Case: 1:20-cv-00081-SA-JMV Doc #: 6 Filed: 05/12/20 1 of 1 PageID #: 37


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

JOHN SANDERSON, JR.                                                                      PLAINTIFF

v.                                                                        No. 1:20CV81-SA-JMV

ALCORN COUNTY CHANCERY COURT, ET AL.                                              DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the memorandum opinion entered this day, the instant case is

DISMISSED with prejudice for want of subject matter jurisdiction.

       SO ORDERED, this, the 12th day of May, 2020.

                                                     /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
